Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated as of November 9,
2012, is by and between MANHATTAN BANCORP, a California corporation (“Seller”),
and CARPENTER COMMUNITY BANCFUND, L.P. (“CCBF”) and CARPENTER COMMUNITY
BANCFUND-A, L.P. (“CCBFA”) (collectively, “Purchaser”), with reference to the
following facts:

 

RECITALS

 

WHEREAS, Seller is the record and beneficial owner of 1,000 shares of the common
stock (the “MBFS Shares”) of MBFS Holdings, Inc., a California corporation
(“MBFS”), which represents 100% of the issued and outstanding shares of capital
stock of MBFS.

 

WHEREAS, MBFS owns approximately 70% of the issued and outstanding voting
membership interests of Manhattan Capital Markets, LLC, a Delaware limited
liability company (“MCM”), and Bodi Advisors, Inc. (“Bodi”) owns approximately
30% of the issued and outstanding voting membership interests of MCM.

 

WHEREAS, Seller is indebted to Carpenter Community Bancfund, L.P. and Carpenter
Community Bancfund-A, L.P. (collectively, the “Carpenter Funds”) in the
aggregate principal amount of $5.0 million (the “Carpenter Loan”), pursuant to
that certain Credit Agreement dated as of July 25, 2011, as amended.

 

WHEREAS, MCM is indebted to Seller in the aggregate principal amount of $5.0
million (the “MCM Loan”), pursuant to that certain Promissory Note dated as of
July 25, 2011 (as amended, the “MCM Note”).

 

WHEREAS, Seller desires to sell and transfer to Purchaser, and Purchaser desires
to purchase from Seller, on the terms and subject to the conditions of this
Agreement, all of the MBFS Shares and all of Seller’s right, title and interest
in and to the MCM Loan.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.  Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms used herein will have the meanings set forth
below:

 

“Assignment of Clearing Deposit” means the Assignment, in the form of Exhibit A
to this Agreement.

 

“Assignment of MCM Note” means the Assignment, in the form of Exhibit B to this
Agreement, of the MCM Note from Seller to Purchaser.

 

“BOMC” means BOM Capital, LLC, a California limited liability company and
wholly-owned subsidiary of MCM.

 

--------------------------------------------------------------------------------


 

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, including the Federal Reserve Board.

 

“Lien” means any mortgage, hypothecation, pledge, security interest, agreement
or arrangement, encumbrance, community property interest, equitable interest,
claim, Tax, lien or charge, restriction or limitation of any kind (including any
conditional sale or other title retention agreement or lease in the nature
thereof or any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership), any sale of receivables with
recourse or any filing of a financing statement as debtor under the Uniform
Commercial Code or any similar statute, or any agreement to grant, create,
effect, enter into or file any of the foregoing.

 

“MASI” means Manhattan Advisory Services, Inc., a Delaware corporation and
wholly-owned subsidiary of MCM.

 

“Material Adverse Effect” or “Material Adverse Change” means any circumstance,
event, change, development or effect that, individually or in the aggregate, (i)
is material and adverse to the business, assets, results of operations or
financial condition of MBFS and the MBFS Subsidiaries taken as a whole, or (ii)
would materially impair the ability of Seller to perform its obligations under
this Agreement, or to consummate the Closing; provided, however, that in
determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect to the extent resulting from the following: (A) changes,
after the date hereof, in GAAP, (B) changes, after the date hereof, in
applicable laws, rules and regulations or interpretations thereof, (C) actions
or omissions of Seller expressly required by the terms of this Agreement or
taken with the prior written consent of Purchaser, (D) changes in general
economic, monetary or financial conditions, and (E) the failure of MBFS to meet
any internal or public projections, forecasts, estimates or guidance for any
period ending on or after the date hereof (but not the underlying causes of such
failure).  By way of example, but not limitation, a material change in the value
or quality of the assets of MBFS or any MBFS Subsidiary, the loss or change of
an executive officers of MBFS or any MBFS Subsidiary or requirement placed on
the business of MBFS or any MBFS Subsidiary by any Governmental Entity or the
Financial Industry Regulatory Authority which materially impacts the current
business and operations of MBFS or any MBFS Subsidiary could be considered to
have a Material Adverse Effect on MBFS and the MBFS Subsidiaries taken as a
whole.

 

“MBFS Subsidiaries” means MCM, MASI, MIMS, BOMC, MASI and MMW.

 

“MIMS” means Manhattan Investment Management Services, Inc., a Delaware
corporation and wholly-owned subsidiary of MASI.

 

“MMW” means Manhattan Mortgage Warehouse, Inc., a Delaware corporation and
wholly-owned subsidiary of MASI.

 

“Person” means an individual, corporation, partnership, association, joint stock
company, limited liability company, joint venture, trust, Governmental Entity,
unincorporated organization or other legal entity.

 

“Purchaser Percentages” shall mean 96.6048% with respect to CCBFA and 3.3952%
with respect to CCBF.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity.

 

Section 2.  Purchase; Closing.

 

(a)  Purchase and Sale.  At the Closing, and on the terms and subject to the
conditions set forth herein, Purchaser hereby agrees to purchase and Seller
hereby agrees to sell to Purchaser, all of the MBFS Shares and all of Seller’s
right, title and interest in and to the MCM Loan, for an aggregate purchase
price of $5,000,000, (the “Purchase Price”).  The MBFS Shares and the MCM Loan
shall be divided between CCBFA and CCBF in accordance with their respecitve
Purchaser Percentages.

 

(b)  Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place concurrently with the execution of this
Agreement or on such other date as the parties may mutually agree (the “Closing
Date”).

 

(c)  Allocation of Purchase Price.  The Purchase Price shall be allocated
between the MBFS Shares and the MCM Note as set forth on Schedule 2(c).  Unless
otherwise required by applicable law, neither Purchaser nor Seller shall take,
or shall permit its respective affiliates to take, a tax position that is
inconsistent with the allocation contemplated herein.

 

Section 3.  Deliveries at Closing.

 

(a)  Seller Deliverables.  At the Closing Seller will deliver to Purchaser the
following:

 

(i) the certificates representing the MBFS Shares endorsed in blank, or
accompanied by stock powers endorsed in blank;

 

(ii) one copy of the Assignment of MCM Note, duly executed by Seller;

 

(iii) the original MCM Note; and

 

(iv) the Seller Shares as provided in Section 8(k) of this Agreement.

 

(b)  Purchaser Deliverables.  At the Closing, Purchaser will deliver to Seller
payment of the Purchase Price in United States dollars by means of wire
transfers of immediately available funds to an account specified in writing by
Seller.

 

Section 4.  Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as follows:

 

(a)  Organization and Authority.  MBFS is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.  Seller
is a corporation duly organized, validly existing and in good standing under the
laws of the State of California.  Each of the MBFS Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, as applicable.  Each of MBFS
and the MBFS Subsidiaries is duly qualified to do business and is in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified, and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted, in each case except where the failure to be so
licensed or qualified or have such power or authority would not have a Material
Adverse Effect.  Seller is a bank holding company under the Bank Holding Company
Act of 1956, as amended.

 

3

--------------------------------------------------------------------------------


 

(b)  Authorization.  This Agreement has been duly and validly authorized,
executed and delivered by Seller, and constitutes a binding obligation of
Seller, enforceable against it in accordance with its terms, subject as to
enforceability to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

(c)  Capitalization of MBFS and MBFS Subsidiaries.  The authorized capital stock
of MBFS consists of 10,000 shares of common stock and no shares of preferred
stock.  As of the date of this Agreement, there are 1,000 shares of common stock
of MBFS issued and outstanding, all of which shares are owned by Seller.  All of
the issued and outstanding shares of common stock of MBFS were duly authorized,
validly issued, fully paid and are non-assessable.  There are no rights,
options, warrants, convertible securities, subscription rights or other
agreements, calls, plans, contracts or commitments of any kind related to the
issued and unissued capital stock of, or other equity interest in, MBFS
outstanding or authorized.  Upon delivery by Seller of the certificates
representing the MBFS Shares, Purchaser will acquire good, valid and marketable
title to the MBFS Shares free of any Lien or encumbrance, subject to the
limitations on marketability imposed pursuant to the Securities Act, and any
state securities laws.

 

MCM owns 100% of the issued and outstanding shares of MASI and 100% of the
issued and outstanding membership interests of BOMC.  MASI owns 100% of the
issued and outstanding capital stock of MIMS and 100% of the issued and
outstanding capital stock of MMW.  All equity securities of MASI, BOMC, MIMS and
MMW are owned beneficially and of record by the owners indicated above free of
any Lien or encumbrance.  There are no rights, options, warrants, convertible
securities, subscription rights or other agreements, calls, plans, contracts or
commitments of any kind related to the issued and unissued capital stock of, or
other equity interest in, any of MASI, BOMC, MIMS or MMW authorized or
outstanding.

 

(d)  No Conflicts.  The sale and transfer of the MBFS Shares and all of Seller’s
right, title and interest to the MCM Loan, the execution, delivery and
performance by Seller of this Agreement, the compliance by Seller with all of
the provisions of this Agreement and the consummation of the transactions herein
contemplated will not, except as previously disclosed to Purchaser, (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, employment agreement or other agreement or instrument to which
Seller, MBFS or any MBFS Subsidiary is a party or by which Seller, MBFS or any
MBFS Subsidiary is bound or to which any of the property or assets of Seller or
MBFS is subject, (ii) result in any violation of the provisions of any of the
organizational or governing documents of Seller, MBFS, or any MBFS Subsidiary or
any statute, order, rule or regulation of any court or governmental agency or
body having jurisdiction over Seller, MBFS or any MBFS Subsidiary, or any of
their respective properties, (iii) require any consent or approval of any third
party under any indenture, mortgage, deed of trust, loan agreement, employment
agreement or other agreement or instrument to which Seller, MBFS or any MBFS
Subsidiary is a party or by which Seller, MBFS or any MBFS Subsidiary is bound
or to which any of the property or assets of Seller or MBFS is subject, or (iv)
require any consent, approval, authorization, order, registration or
qualification of or with any court or governmental agency or body having
jurisdiction over Seller, MBFS or any MBFS Subsidiary or any of their
properties.

 

4

--------------------------------------------------------------------------------


 

(e)  Financial Statements.  The financial statements of MBFS, as of and for the
year ended December 31, 2011, and as of and for the period ended June 30, 2012,
have been made available to Purchaser prior to the date of this Agreement (the
“MBFS Financial Statements”).  The MBFS Financial Statements present fairly the
assets, liabilities and financial position of MBFS at the dates thereof.  Since
June 30, 2012 (i) MBFS has not effected any change in any method of accounting
or accounting practice, except for any such change required because of a
concurrent change in U.S. generally accepted accounting principles (“GAAP”), nor
has it been advised by its independent registered accounting firm or any
Governmental Entity that any such change in method of accounting or accounting
practice is inappropriate, and (ii) there has been no Material Adverse Change
with respect to MBFS.

 

(f)  No Undisclosed Liabilities.  Neither MBFS nor any of the MBFS Subsidiaries
has any liabilities or obligations of any nature (absolute, accrued, contingent
or otherwise) that are not properly reflected or reserved against in the MBFS
Financial Statements to the extent required to be so reflected or reserved
against in accordance with GAAP, except for (i) liabilities that have arisen
since June 30, 2012 in the ordinary and usual course of business and consistent
with past practice, (ii) contractual liabilities under agreements entered into
in the ordinary course of business, and (iii) liabilities that have not had and
would not reasonably be expected to have a Material Adverse Effect.

 

(g)  Material Contracts; Defaults.  Except as previously disclosed to Purchaser,
neither MBFS or any MBFS Subsidiary is a party to, bound by or subject to any
agreement, contract, arrangement, commitment or understanding (whether written
or oral) (i) with respect to the employment of any of its directors, officers,
employees or consultants, (ii) which would entitle any present or former
director, officer, employee or agent of MBFS or any MBFS Subsidiary to
indemnification from Seller, MBFS or any MBFS Subsidiary, (iii) which is a
material contract (as defined in Item 601(b)(10) of Regulation S-K of the SEC),
(iv) which is an agreement (including data processing, software programming,
consulting and licensing contracts) not terminable on 60 days or less notice and
involving the payment or value of more than $25,000 per annum, (v) which relates
to the incurrence of indebtedness by MBFS or any MBFS Subsidiary, (vi) which
grants any person a right of first refusal, right of first offer or similar
right with respect to any material properties, rights, assets or business of
MBFS or any MBFS Subsidiary, (vii) which involves the purchase or sale of assets
with a purchase price of $25,000 or more, other than purchases and sales in the
ordinary course of business consistent with past practice, (viii) which is a
lease for any real or material personal property owned or presently used by MBFS
or any MBFS Subsidiary, (ix) which materially restricts the conduct of any
business by MBFS or any MBFS Subsidiary or limits the ability of MBFS or any
MBFS Subsidiary to engage in any material line of business in any geographic
area (or would so restrict MBFS or any MBFS Subsidiary after consummation of the
transactions contemplated hereby), or (x) which is with respect to, or otherwise
commits MBFS or any MBFS Subsidiary to do, any of the foregoing (collectively,
“Material Contracts”).  Each Material Contract is valid and binding on each of
MBFS or any MBFS Subsidiary and is in full force and effect (other than due to
the ordinary expiration thereof) and, to the knowledge of the Seller, MBFS and
any MBFS Subsidiary, is valid and binding on the other parties thereto.  None of
Seller, MBFS or any MBFS Subsidiary, nor to the knowledge of Seller, MBFS or any
MBFS Subsidiary, or any other parties thereto, is in default under any Material
Contract.

 

(h)  Employee Benefit Plans.  All benefit and compensation plans, contracts,
policies or arrangements covering current or former employees of MBFS or any
MBFS Subsidiary and current or former directors or independent contractors of
MBFS or any MBFS Subsidiary including, but not limited to, “employee benefit
plans” within the meaning of Section 3(3) of ERISA, and severance, employment,
change in control, fringe benefit, deferred compensation, stock option, stock
purchase, stock appreciation rights, stock based, incentive and bonus plans,
agreements, programs, policies or other arrangements (the “Benefit Plans”), have
previously been disclosed to Purchaser.

 

(i)  Governmental Consents.  No material notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity, nor expiration or termination of any
statutory waiting periods, is necessary for the consummation by Seller of the
transactions contemplated by this Agreement.

 

5

--------------------------------------------------------------------------------


 

(j)  Properties and Leases.  MBFS and the MBFS Subsidiaries have good and
marketable title to all real properties and all other material properties and
assets owned by them, in each case free from liens, encumbrances, claims and
defects that would affect the value thereof or interfere with the use made or to
be made thereof by them.  MBFS and the MBFS Subsidiaries hold all leased real or
personal property under valid and enforceable leases with no exceptions that
would interfere with the use made or to be made thereof by them, and none of
Seller, MBFS or any MBFS Subsidiary has any notice of any claim of any sort that
has been asserted by anyone adverse to the rights of MBFS or any such subsidiary
under any such leases, or affecting or questioning the rights of such entity to
the continued possession of the leased premises, except for such claims that
would not, singly or in the aggregate, have a Material Adverse Effect.

 

(k)  Litigation and Other Proceedings.  There is no pending or, to the knowledge
of Seller, threatened, claim, action, suit, investigation or proceeding, against
MBFS, or any of the MBFS Subsidiaries or to which any of their assets are
subject, nor is MBFS or any of the MBFS Subsidiaries subject to any order,
judgment or decree, in each case except as would not reasonably be expected to
have a Material Adverse Effect.

 

(l)  Compliance with Laws.  MBFS and each of the MBFS Subsidiaries has all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted,
except where the failure to have such material permits, licenses, franchises,
authorizations, orders and approvals or to have made such filings, applications
and registrations would not have a Material Adverse Effect.  Seller, MBFS and
each of the MBFS Subsidiaries has complied in all respects and are not in
default or violation in any respect of, and none of them is, to the knowledge of
Seller, under investigation with respect to or, to the knowledge of Seller, has
been threatened to be charged with or given notice of any violation of, any
applicable material domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, which could
reasonably be expected to have a Material Adverse Effect.

 

(m) Confirmation of Value.  Seller has received a written confirmation from
Sandler O’Neill & Partners, L.P. confirming that the portion of the Purchase
Price attributable to the sale of the MBFS Shares is fair from a financial point
of view to Seller.

 

Section 5.  Representations and Warranties of Purchaser.   Purchaser represents
and warrants to Seller as follows:

 

(a)  Organization and Authority.  Purchaser is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all requisite power and authority to enter into and perform its obligations
under this Agreement.

 

(b)  Authorization.  This Agreement has been duly and validly authorized,
executed and delivered by Purchaser and constitutes a binding obligation of
Purchaser enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

6

--------------------------------------------------------------------------------


 

(c)  Purchase for Investment.  Purchaser (i) is acquiring the MBFS Shares, the
MCM Note and any Shares acquired pursuant to Section 8(k) of this Agreement
solely for investment purposes with no present intention to distribute any of
the MBFS Shares or MCM Note to any Person, (ii)  has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of its investment in the
MBFS Shares and MCM Note and of making an informed investment decision and (iii)
is an “accredited investor” (as that term is defined by Rule 501 of the
Securities Act.

 

(d) No Registration.  Purchaser understands that the MBFS Shares, and any Seller
Shares acquired by Purchaser pursuant to Section 8(k) of this Agreement, have
not been registered under the Securities Act, nor the securities laws of any
state, and that Seller is relying upon exemptions therefrom available for
non-public offerings.  Purchaser understands that the MBFS Shares and the Seller
Shares must be held indefinitely unless a sale thereof is subsequently
registered under the Securities Act and any applicable state securities law, or
an exemption from such registration is available.

 

(e)  Sufficient Funds.  Purchaser has sufficient cash, available lines of credit
or other sources of immediately available funds to enable it to timely deliver
to Seller the Purchase Price payable hereunder.

 

(f)  No Conflict.  The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not require any material approval or otherwise violate
any statute, order, rule or regulation of any Governmental Entity having
jurisdiction over the Purchaser or any of its properties.

 

(g)  No Broker.  Purchaser has not employed any broker or finder in connection
with the transactions contemplated by this Agreement.

 

Section 6.  Survival of Representations and Warranties; Survival of Covenants. 
The representations and warranties contained in or made pursuant to Section 4
and Section 5 of this Agreement shall survive the Closing for the following
timeframes:

 

(a)  All of the representations and warranties contained in Section 4(a)
[Organization and Authority], Section 4(c) [Capitalization of MBFS and MBFS
Subsidiaries], Section 5(a) [Organization and Authority], Section 5(g) [No
Broker] shall survive the Closing and continue until the expiration of the
applicable statute of limitations, as the same may be extended or shortened.

 

(b)  All representations and warranties other than those listed in Section 6(a)
shall survive the Closing and continue for one (1) year following the Closing
Date.

 

(c)  All covenants and agreements herein contemplating performance after the
Closing shall survive until performed as required, subject to any limitations
contained therein.  The foregoing limitations as to time in this Section 6 shall
not apply to any claims based on fraud pursuant to Section 7(g).

 

Section 7.  Indemnification.

 

(a)  Obligation of Seller.  Seller hereby agrees to indemnify Purchaser and its
directors, officers, employees and agents (“Purchaser Indemnified Parties”), and
hold harmless each of the Purchaser Indemnified Parties, from, against and in
respect of any and all causes of action, losses, expenses, damages, claims,
liabilities and demands, including court costs and reasonable attorneys’ fees
and expenses (collectively, “Losses”) arising from (i) any inaccuracy in or
breach of any of the representations and warranties made by Seller in or
pursuant to Section 4 of this Agreement; and (ii) the nonperformance of any
obligations or agreements of Seller under this Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)  Obligation of Purchaser.  Purchaser hereby agrees to indemnify Seller and
its directors, officers, employees and agents (“Seller Indemnified Parties”),
and hold harmless each of the Seller Indemnified Parties, from, against and in
respect of any and all Losses arising from (i) any inaccuracy in or breach of
any of the representations and warranties made by Purchaser in or pursuant to
Section 5 of this Agreement; and (ii) the nonperformance of any obligations, or
agreements of Purchaser under this Agreement.

 

(c)  Time Limitation on Indemnification.  Notwithstanding the foregoing, no
claim may be made or suit instituted under Section 7(a) or Section 7(b)
following the expiration of the applicable survival period set forth in Section
6 (the “General Survival Period”) except for Reserved Claims.  The term
“Reserved Claims” shall mean:  (a) all claims as to which any indemnified party
has in good faith given the indemnifying party written notice on or prior to the
end of the applicable General Survival Period; and (b) all claims to the extent
based on fraud.  No claim may be made or suit instituted under any provision of
this Section 7 unless the indemnified party provides written notice to the
indemnifying party on or prior to the expiration of the applicable General
Survival Period (which written notice shall describe the facts then known by the
indemnified party relating to such claim, including, without limitation, the
reason why the indemnified party believes the claim is subject to
indemnification by the indemnifying party, and which for third party claims,
shall attach, if available, a copy of the written instrument or instruments in
which the third party claim is asserted).

 

(d)  Limitations on Indemnification.  None of the Seller Indemnified Parties or
Purchaser Indemnified Parties shall be entitled to indemnification under this
Section 7 unless the amount of any Loss related thereto for which Seller or
Purchaser, as the case may be, would, but for this provision, be liable exceeds
$25,000 individually, or if part of a series of directly and identifiably
related Losses, exceeds $25,000 in the aggregate for such related Losses. 
Notwithstanding anything to the contrary contained in this Agreement, the
maximum aggregate amount of indemnification payments payable by Seller or
Purchaser pursuant to this Section 7 shall be $1,200,000.

 

(e)  Nature of Indemnification Payments.  Any and all indemnification payments
pursuant to this Section 7 shall be deemed for all purposes to be adjustments to
the Purchase Price.

 

(f)  No Consequential Damages.  Notwithstanding anything to the contrary in this
Section 7 and elsewhere in this Agreement, except for attorneys’ fees otherwise
provided for under this Agreement, no party hereto shall, in any event, be
liable to the other party for any consequential, incidental, indirect, special
or punitive damages of such other party, including loss of revenue, income or
profits, diminution of value or loss of business reputation or opportunity
arising out of or relating to a breach or alleged breach hereof.

 

(g)  Exclusive Remedy.  This Section 7 shall be deemed to preclude the exercise
of any and all other rights and the pursuit of any and all other remedies for
the breach of this Agreement or with respect to any misrepresentation or breach
of any representation, warranty, covenant or agreement herein, and shall be the
sole and exclusive means, basis and recourse for bringing any claim or
instigating any action for any and all such breaches; provided, however, this
Section 7 shall not preclude claims to the extent based on fraud, and shall not
be deemed to limit (i) the amounts of recovery sought or awarded in any such
claim based on fraud, (ii) the time period during which a claim based on fraud
may be brought, or (iii) the recourse that any such party may seek against the
other party with respect to a claim based on fraud.

 

8

--------------------------------------------------------------------------------


 

Section 8.  Additional Agreements.

 

(a)  Repayment of Carpenter Loan.  On the Closing Date Seller shall cause a
portion of the Purchase Price received by it to repay an aggregate of $1,000,000
to pay all of the accrued but unpaid interest on the Carpenter Loan with the
balance of such amount to be applied towards the repayment of the principal of
the Carpenter Loan.  Seller and Purchaser acknowledge and agree that an
additional amount equal to $3.8 million of the Purchase Price allocated to the
purchase of the MCM Note will be applied as a credit against payment of an
additional $3.8 million in principal of the Carpenter Loan, and that following
the issuance of the Seller Shares to Purchaser as provided for in Section 8(k)
below, all accrued and unpaid interest on the Carpenter Loan and all outstanding
principal shall have been repaid in full.

 

(b)  Further Assurances.  Seller and Purchaser shall execute and deliver such
instruments and take such other actions as the other party may reasonably
require in order to carry out the intent of this Agreement.

 

(c)  Reimbursement of Transaction Expenses.  Seller agrees to reimburse
Purchaser up to an aggregate of $50,000 for the expenses incurred by Purchaser
related to the transactions contemplated by this Agreement, inclusive of
financial advisory, legal, accounting and other third party diligence fees,
change in control payments, or other expenses incurred by Purchaser in
connection with the transactions contemplated by this Agreement.  Such
reimbursement shall be made to Purchaser by Seller promptly following the
furnishing by Purchaser to Seller of adequate records and other documentary
evidence for the substantiation of such expenditures.

 

(d)  Press Releases.  Seller and Purchaser shall consult with each other before
issuing any press release with respect to this Agreement or the transactions
contemplated hereby and shall not issue any such press release or make any such
public statements without the prior consent of the other party, which shall not
be unreasonably withheld or delayed; provided, however, that a party may,
without the prior consent of the other parties (but after such consultation, to
the extent practicable under the circumstances), issue such press release or
make such public statements as may upon the advice of outside counsel be
required by law.

 

(e)  Proprietary Names.  Seller acknowledges that MBFS and the MBFS Subsidiaries
use the names “Manhattan Capital Markets” and “Banc of Manhattan Capital” (the
“Proprietary Names”) and covenant and agree that any right, title and interest
that Seller may have in any such names shall be transferred to MBFS and the MBFS
Subsidiaries by the terms of this Agreement and that Seller shall not object to
the use of such names by MBFS and the MBFS Subsidiaries, or by any future
transferee of the stock or assets of MBFS and the MBFS Subsidiaries.  Seller
shall, at any time and from time to time after the date of this Agreement, upon
reasonable request of Purchaser and at Purchaser’s expense, do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurance and may be required for better permitting the
use of the Proprietary Names by MBFS and the MBFS Subsidiaries.

 

(f)  Commitments.  Within 90 days after the Closing Date, Seller agrees to use
its commercially reasonable efforts to cause Bank of Manhattan, in compliance
with underwriting requirements and financing terms established by Bank of
Manhattan as the same may be in effect from time to time, and consistent with
any regulatory limitations, to extend the term of those certain correspondent
lending arrangements as defined in Work Order #2 under the Amended and Restated
Master Services Agreement dated September 1, 2012 by and between Bank of
Manhattan and MCM, and outstanding warehouse lines managed or arranged by MCM
that are outstanding as of the date hereof and as set forth on Schedule 8(f)
annexed hereto (collectively, “Commitments”) until June 30, 2013, provided,
however, that Bank of Manhattan may replace the Commitments listed on

 

9

--------------------------------------------------------------------------------


 

Schedule 8(f) with new warehouse lines with the same dollar amounts so long as
such new warehouse lines shall continue until June 30, 2013; provided, further,
that any such replacement warehouse lines must be put in place within 60 days of
the Closing Date.    In addition, following the Closing Date and for a period of
six months thereafter, Seller shall use its commercially reasonable efforts to
cause Bank of Manhattan, in compliance with its underwriting requirements and
financing terms established by Bank of Manhattan as the same may be in effect
from time to time, and consistent with any regulatory limitations, to purchase
and hold for resale up to $20 million in single family mortgage loans from third
party mortgage originators arranged by MCM.

 

(g)  Seller Returned Deposit.  Upon the execution of this Agreement, Purchaser
shall deliver to Seller the amount of $300,000 which amount represents a return
of the deposit (the “Seller Returned Deposit”) which Seller has on deposit with
Clearing Agent pursuant to Section 17 of the Clearing Agreement.  The Seller
Returned Deposit shall be non-refundable to Purchaser and Seller shall be
entitled to retain the Seller Returned Deposit whether or not the transactions
contemplated by this Agreement shall be consummated.   Upon the execution of
this Agreement, Seller shall deliver to Purchaser one copy of the Assignment of
Clearing Deposit, in the form of Exhibit A hereto, duly executed by Seller.

 

(h)  Seller Retained Deposit.  In the event Clearing Agent shall return to
Seller any or all of the deposit made by Seller to Clearing Agent pursuant to
Section 17 of the Clearing Agreement (“Seller Retained Deposit”), Seller agrees
to promptly forward the full amount of the Seller Retained Deposit to Purchaser.

 

(i)  Clearing Agreement.  Seller agrees that following the Closing and for a
period of 18 months thereafter, it shall remain a party to that certain clearing
agreement by and among Manhattan Bancorp, BOM Capital, LLC (“BOMC”) and the
Broadcort Division of Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Clearing Agent”) dated November 24, 2010 (the “Clearing Agreement”).  From and
after the Closing, Purchaser agrees to indemnify the Seller Indemnified Parties,
and hold harmless each of the Seller Indemnified Parties, from, against and in
respect of any and all Losses arising from (i) the inaccuracy in or breach of
any of the representations and warranties made by BOMC in the Clearing Agreement
and (ii) the nonperformance of any obligations or agreements of BOMC under the
Clearing Agreement, including, but not limited to, the indemnification
obligations of BOMC and Seller under Section 4 of the Clearing Agreement. 
Notwithstanding anything to the contrary provided herein, the maximum aggregate
amount of indemnification payments payable to the Seller Indemnified Parties
pursuant to this Section 8(i) shall be $1,000,000;  provided, however, that any
offset made by the Clearing Agent to the deposit held by Clearing Agent pursuant
to Section 17 of the Clearing Agreement shall not be deemed to be Losses
incurred by the Purchaser, and provided, further, that the indemnification
obligations herein shall be in addition to and separate from those
indemnification obligations set forth in Section 7 of this Agreement.

 

(j)  Subleases.  On the Closing Date, or as soon as practicable following the
Closing Date, (i) MCM shall enter into a Sublease Agreement in the form of
Exhibit C to this Agreement relating to that certain real property located at
5700 Canoga Avenue, Suite 120, Woodland Hills, California, and (ii) MCM shall
enter into a Sublease Agreement in the form of Exhibit D to this Agreement
relating to that certain real property located at 400 West Broadway, New York,
New York.

 

(k)  Issuance of Seller Shares.  On the Closing Date, Seller shall deliver to
Purchaser a number of shares of the common stock of Seller (the “Seller Shares”)
valued at an amount equal to the difference between the accrued unpaid interest
and unpaid principal on the Carpenter Loan immediately prior to the Closing Date
and $4,800,000 (the “Share Value”).  For purposes of this Section 8(k), the
number of Seller Shares to be issued to Purchaser shall be equal to the quotient
obtained by dividing the Share Value by $4.23.  The Seller Shares shall be
divided between CCBF and CCBFA in accordance with their respective Purchaser
Percentages

 

10

--------------------------------------------------------------------------------


 

Section 9.  Termination.  This Agreement may be terminated on, or any time prior
to, the Closing Date:

 

(a)  by the mutual written consent of the parties hereto; or

 

(b)  by Seller pursuant to notice in the event of a material breach or failure
by Purchaser of any representation, warranty, covenant or agreement contained
herein which has not been, or cannot be, cured within thirty (30) days after
written notice of such breach is given to the party committing such breach; or

 

(c)  by Purchaser pursuant to notice in the event of a material breach or
failure by Seller of any representation, warranty, covenant or agreement
contained herein which has not been, or cannot be, cured within thirty (30) days
after written notice of such breach is given to the party committing such
breach; or

 

(d)  by either party if the Closing shall not have occurred on or prior to the
six-month anniversary of the date of this Agreement unless otherwise mutually
agreed in writing by the parties hereto.

 

Section 10.  Notices.  All notices, communications and deliveries required or
permitted by this Agreement will be made in writing signed by the party making
the same, will specify the Section of this Agreement pursuant to which it is
given or being made and will be deemed given or made (i) on the date delivered
if delivered by telecopy or in person, (ii) on the third business day after it
is mailed if mailed by registered or certified mail (return receipt requested)
(with postage and other fees prepaid) or (iii) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:

 

(a)  if to Seller, to:

 

Manhattan Bancorp

2141 Rosecrans Avenue, Suite 1100

El Segundo, CA 90245

Attn: Terry L. Robinson
Fax: (310) 606-8090

 

with a copy (which will not constitute notice) to:

 

Bingham McCutchen LLP

600 Anton Boulevard, 18th Floor

Costa Mesa, CA 92626

Attn:  Joshua A. Dean, Esq.

Fax:   (714) 830-0733

 

(b)  if to Purchaser to:

 

c/o Carpenter Fund Manager GP, LLC

5 Park Plaza, Suite 950

Irvine, CA 92614

Attn:  Robert E. Sjogren, General Counsel

Fax:   (949) 261-0880

 

11

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

King, Holmes, Paterno and Berliner

1900 Avenue of The Stars, Twenty-Fifth Floor
Los Angeles, California 90067-4506

Attn:  Keith Holmes, Esq.

Fax:   (310) 282-8903

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.  If notice is given pursuant to this Section 10 of any assignment to
a permitted successor or assign of a party hereto, the notice will be given as
set forth above to such successor or permitted assign of such party.

 

Section 11.  Assignment.  This Agreement may not be assigned by any party hereto
without the advance written consent of each of the other party hereto, and any
purported assignment shall be null and void in the absence of such consent. 
This Agreement will be binding upon, and will inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

 

Section 12.  Entire Agreement.  This Agreement and the Exhibits and Schedules
annexed hereto embodies the entire agreement and understanding between the
parties hereto in respect of the subject matter contained herein. This Agreement
supersedes all prior written and prior or contemporaneous oral agreements and
understandings between the parties with respect to the subject matter of this
Agreement.

 

Section 13.  Governing Law; Jurisdiction.  THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF CALIFORNIA
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.  ANY LEGAL ACTION OR
PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF
THIS AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF
CALIFORNIA OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
CALIFORNIA.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

Section 14.  Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstances is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties will negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.

 

Section 15.  Expenses.  Except as set forth in Section 8(c) of the Agreement,
each of the parties hereto will pay its respective fees and expenses related to
the transactions contemplated by this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 16.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
when taken together, will constitute one and the same instrument.

 

Section 17.  No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to confer upon any Person, other than the parties hereto
and their respective successors and assigns, any rights, remedies, obligations
or liabilities, including, without limitation, any third party beneficiary
rights.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

 

MANHATTAN BANCORP

 

 

 

 

 

 

By:

/s/ Terry L. Robinson

 

Name:

Terry L. Robinson

 

Title:

Chief Executive Officer

 

 

 

CARPENTER FUND MANAGER GP, LLC, ON BEHALF OF AND AS GENERAL PARTNER OF:

 

 

 

CARPENTER COMMUNITY BANCFUND, L.P., AND CARPENTER COMMUNITY BANCFUND-A, L.P.

 

 

 

 

 

By:

/s/ James B. Jones

 

Name:

James B. Jones

 

Title:

Managing Member

 

 

 

 

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------